Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated October 29, 2009 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds as investment options under your policy.Effective February 16, 2010, these investment options have changed their names as indicated below: OLD NAME NEW NAME Janus Fund: Class J Shares Janus Fund: Class T Shares Janus Twenty Fund: Class J Shares Janus Twenty Fund: Class T Shares Janus Worldwide Fund: Class J Shares Janus Worldwide Fund: Class T Shares
